Van Dusen, P. J.,
dissenting. — Reading only that part of the sixth paragraph in which the gift of principal is made, I would agree with the majority that the grandchildren are to take per capita. But when I read the provision for the deduction of the sum advanced to any son from the share (in the singular) of the issue of that son, I perceive that testator is thinking stirpitally. Each son is to get an advancement of 60 percent of the amount on which he is receiving income;- and if the distribution to his issue is per *240stirpes there will always be enough to repay the advancement. But on a per capita distribution, the share of his issue might well be less than 60 percent of the share on which he had been receiving income; and in that case the grandchildren in that branch of the family would get no principal, though they may have been receiving income since their father’s death. This has actually happened in the case of Albert. Testator could hardly have intended that the advancement of “a portion of the principal producing his share of net income, not exceeding sixty percent” to one of his sons should consume the whole patrimony of that branch of his descendants.
Ladner, J., joins in this dissent.